

117 S2661 IS: Smoke-Ready Communities Act of 2021
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2661IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Merkley (for himself, Mr. Wyden, Mr. Padilla, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Clean Air Act to establish a grant program for supporting local communities in detecting, preparing for, communicating about, or mitigating the environmental and public health impacts of wildfire smoke, and for other purposes.1.Short titleThis Act may be cited as the Smoke-Ready Communities Act of 2021.2.Smoke-ready communitiesPart A of title I of the Clean Air Act (42 U.S.C. 7401 et seq.) is amended by adding at the end the following:132.Smoke-ready communities(a)EstablishmentSubject to the availability of appropriations, the Administrator may make grants under this section to air pollution control agencies to support air pollution control agencies in developing and implementing programs that support local communities in detecting, preparing for, communicating with the public about, or mitigating the environmental and public health aspects of wildfire smoke.(b)Eligible activitiesIn carrying out a program described in subsection (a), an air pollution control agency may use funds from a grant received under this section for—(1)activities related to the monitoring of, the interpretation of, and communicating with the public about data related to ambient air quality conditions that are caused by wildfire smoke;(2)conducting community outreach in areas that are prone to poor air quality that is attributable to elevated levels of particulate matter and other harmful components of wildfire smoke;(3)the deployment of air quality monitoring equipment in a manner that is sufficient to evaluate an increased prevalence of poor air quality that is attributable to elevated levels of particulate matter and other harmful components of wildfire smoke;(4)equipping public buildings with air filtration systems that are capable of removing particulate matter and other harmful components of wildfire smoke from the air so that the public buildings may serve as cleaner air spaces during wildfire smoke events and other poor air quality events;(5)the purchase, storage, and distribution of face masks and personal protective equipment, including N–95 filtering facepiece respirators, portable air filtration systems, and other masks and equipment that are capable of removing particulate matter and other harmful components of wildfire smoke from the air;(6)subgrants or providing other financing to private or other public entities with demonstrated financial need—(A)to acquire protective gear; or(B)to carry out weatherization measures to mitigate air infiltration; and(7)such other activities that the Administrator determines to be necessary to carry out the purposes of this section.(c)Allocation of funds(1)In generalSubject to paragraph (2), the Administrator shall establish a formula to distribute grants under this section among air pollution control agencies.(2)ConsiderationsIn establishing the formula required under paragraph (1), the Administrator shall consider—(A)the vulnerability of communities within a State to wildfire smoke; and(B)the degree to which a State is prone to poor air quality that is attributable to elevated levels of particulate matter from wildfire smoke.(d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section..